Citation Nr: 1543355	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Lawrence S. Kibler, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the record reflects that the Veteran also initiated an appeal with respect to the issue of entitlement to service connection for lung disability, he excluded that issue in the VA Form 9 submitted in July 2012.  The Board will limit its consideration accordingly.

The Board remanded the claim in December 2013 for additional development. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

Unfortunately, the Veteran's claim must be again remanded because the report of the VA examination performed in response to the Board's remand directive is not adequate for rating purposes.  

In the remand directive, the Board stated that the VA examiner should provide all information required for rating purposes and should distinguish the signs and symptoms of the Veteran's hepatitis C from those of any other disorders present.  In the report of the June 2014 VA examination performed in response to the Board's remand, the examiner identified the signs and manifestations of the Veteran's hepatitis C but then questioned whether the identified signs and symptoms were due to hepatitis C.  In addition, the examiner did not distinguish the signs and symptoms of the hepatitis C from those of other disorders.  Therefore, the Board has determined that another VA examination is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent VA treatment records and records of treatment by the private physician P.S., who provided a May 2014 letter asserting that the Veteran has cirrhosis of the liver.  

2.  Thereafter, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and extent of all impairment due to the service-connected hepatitis C.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should distinguish, to the extent possible, the signs and symptoms of the Veteran's hepatitis C from those of any other disorders present.  In particular, the examiner should address the following:

For each of the following symptoms or findings, separately address whether it has been present during the claim period, and if so address whether the symptom or finding is due to hepatitis C or due to other current disability or disabilities: daily fatigue, malaise, anorexia, a requirement of dietary restrictions, a requirement of continuous medication, incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) (the examiner should specify the total duration of these episodes over the past 12 months, or whether they are near-constant), minor weight loss, substantial weight loss, and hepatomegaly.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  If the examiner cannot do so, then the examiner must provide a clear explanation why this cannot be done.  

3.  The RO or the AMC should undertake any other indicated development.

4.  Then, the Veteran's claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




